Exhibit 10.22

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of February 10, 2010, between
NEWPAGE CORPORATION (“Company”) and E. THOMAS CURLEY (“Executive”). The Company
and Executive agree as follows:

1. Employment and Acceptance. The Company will employ Executive, and Executive
accepts employment with the Company, subject to the terms of this Agreement,
effective as of February 10, 2010 (the “Effective Date”).

2. Term. This term of this Agreement (“Term”) and the employment relationship
established by this Agreement will continue from the Effective Date until the
date terminated by either party pursuant to Section 5 (“Termination Date”).

3. Duties and Title.

3.1 Title. The Company will employ Executive to render exclusive and full-time
services to the Company and certain of its subsidiaries and affiliates.
Executive will serve in the capacity of President and Chief Executive Officer of
the Company and of NewPage Holding Corporation (“Holding”) and NewPage Group
Inc. (“Group”), in each case subject to the discretion of their respective
Boards of Directors (each individually, a “Board” and collectively, the
“Boards”). Executive may also serve during the Term in executive positions for
one or more of the Company’s subsidiaries and affiliates for no additional
consideration.

3.2 Duties. Executive will have the authority and responsibilities and will
perform those executive duties that are customarily performed by the President
and Chief Executive Officer of businesses similar to those of the Company, in
each case as may be assigned by one or more of the Boards or their respective
designees. Executive will report to the Board of the Company and, as applicable,
to each of the Boards of Holding and Group. Executive will devote all his full
working time and attention to the performance of those duties and to the
promotion of the business and interests of the Company and its subsidiaries and
affiliates using his best, good faith efforts. This provision will not prevent
Executive from acting as an advisor to or a member of the board of directors of
any civic or charitable organization, so long as those actions do not violate
Section 7 or interfere with Executive’s performance of his duties under this
Agreement.

3.3 Location. The principal place of Executive’s employment will be at the
Company’s headquarters in the Miamisburg, Ohio area. Executive does not
currently reside in and does not currently plan to relocate to the Miamisburg,
Ohio area, but rather will commute to and from his residence and the Company’s
headquarters as needed.



--------------------------------------------------------------------------------

4. Compensation by the Company. Subject to Section 8.11, the Company will pay to
Executive the amounts and provide to Executive the benefits described in this
Section 4.

4.1 Base Salary. As compensation for all services rendered pursuant to this
Agreement, the Company will pay to Executive an annual base salary of
$550,000.00, payable in accordance with the payroll practices of the Company, as
adjusted from time to time pursuant the following sentence. The Board of the
Company or its designee will review Executive’s base salary periodically during
the Term and, in the discretion of the Board or its designee, may increase or
decrease Executive’s base salary from time to time based upon Executive’s
performance, the financial condition of the Company, prevailing industry salary
levels and/or such other factors as the Board or its designee may deem relevant,
but Executive’s Base Salary will only be reduced by operation of this provision
if the reduction is made by the Board or its designee in conjunction with a
reduction of the base salaries of other executive officers of the Company. For
purposes of this Agreement, “Base Salary” means the annual base salary payable
to Executive under this Section 4.1, as adjusted from time to time.

4.2 Annual Performance Bonus. For performance periods during the Term, Executive
will be entitled to participate in the NewPage Corporation Annual Performance
Excellence Plan or other similar bonus plan (“Annual Incentive Plan”) and the
NewPage Corporation Profit Sharing Plan or other similar profit sharing plan
(“Profit Sharing Plan”), in each case as approved by the Board of the Company or
its designee. Executive’s target bonus will be 100% of Base Salary, of which 93%
currently will apply to and be paid under the Annual Incentive Plan (with the
actual award percentage to be determined annually by the Compensation Committee
in its sole discretion) and 7% currently will apply to and be paid under the
Profit Sharing Plan for achieving targets set annually by the Compensation
Committee in connection with those plans. Each annual bonus under the Incentive
Plan and the Profit Sharing Plan (collectively, the “Annual Bonus”) will be paid
on or before March 15th of the year following the tax year in which the relevant
services required for payment have been performed. There will be no cap on the
amount of any Annual Bonus.

4.3 LTIP Award. Executive will receive an award of $1,500,000.00 under the
Company’s 2010 Executive Long-Term Incentive Plan, subject to and in accordance
with the terms of that plan and the separate Award Agreement between the Company
and Executive in connection with that plan.

4.4 Stock Option Award. Executive will receive an award granting an option to
purchase up to 1,271,550 shares of the common stock of Group under the NewPage
Group Inc. 2008 Incentive Plan, subject to and in accordance with the terms of
that plan and the separate Non-Qualified Stock Option Agreement between Group
and Executive in connection with that plan.

4.5 Participation in Employee Benefit Plans.

(a) Except as stated Section 4.5(b), Executive will be entitled during the Term
to participate in the benefit plans of the Company that may be available to
other senior executives of the Company, on the same terms as those other
executives. The Company may at any time amend, modify, suspend or terminate any
employee benefit plan, program or arrangement for any reason in its sole
discretion.

 

2



--------------------------------------------------------------------------------

(b) Executive intends to decline medical benefits coverage for himself and his
dependents under the Company’s benefits plans, and continue medical benefits
coverage provided by his former employer. So long as Executive declines medical
benefits coverage under the Company’s plans, the Company will reimburse
Executive for his actual cost of obtaining medical benefits coverage from his
former employer for himself and his dependents, up to a maximum reimbursement of
$30,000.00 per year, as may be adjusted from time to time by the Compensation
Committee in its discretion.

4.6 Vacation. Executive will be entitled to six weeks of paid vacation during
each calendar year during the Term. Vacation days will be prorated for any
partial year based on the number of days elapsed in that year. Executive is not
entitled to payment for unused vacation days upon the termination of his
employment except as set forth in Section 5. The accrual and carry-over of any
remaining vacation days will be in accordance with Company policy from time to
time in effect.

4.7 Business Expense Reimbursement. During the Term, Executive will be entitled
to receive reimbursement for all appropriate business expenses incurred by him
in connection with his duties under this Agreement in accordance with the
policies of the Company as in effect from time to time.

4.8 Commuting Expense Reimbursement. During the Term and so long as Executive
does not relocate to the area in which the Company’s headquarters is located,
Executive will be entitled to receive reimbursement of reasonable travel
expenses associated with Executive’s commute to and from Executive’s residence
and the Company’s headquarters or other Company locations.

4.9 Financial Planning. During the Term, Executive will be eligible to receive
at his option financial planning assistance from the Company’s designated
provider if and for so long as similar assistance is made available to other
executives of the Company, under terms and conditions established from time to
time by the Company.

4.10 Moving and Relocation. If and when Executive desires to relocate to the
area in which the Company headquarters is located, Executive will be eligible to
receive moving and relocation benefits in accordance with the terms and
conditions of the NewPage Moving & Relocation Plan.

5. Termination of Employment.

5.1 Definitions.

(a) “Cause” means (i) commission of a felony by Executive, (ii) acts of
dishonesty by Executive resulting or intending to result in personal gain or
enrichment at the expense of the Company or its subsidiaries or affiliates,
(iii) Executive’s material breach of any provision of any policy of the Company,
Holding or Group, (iv) Executive’s failure to follow the lawful written
directions of the Board, (v) conduct by Executive in connection with his duties
that is willful and fraudulent, or (vi) conduct by Executive in connection with
his duties that is unlawful and materially injurious to the Company or its
subsidiaries or affiliates. If the Board determines, in its sole discretion,
that the events or circumstances giving rise to the Cause are curable, the
Company will so notify Executive and those events or circumstances will not be
deemed to be Cause if Executive effects a cure satisfactory to the Board within
10 business days after the Company’s notice is received.

 

3



--------------------------------------------------------------------------------

(b) “Disability” means a determination by the Company in accordance with
applicable law based on information provided by a physician selected by the
Company or its insurers and reasonably acceptable to Executive that, as a result
of a physical or mental injury or illness, Executive has been unable to perform
the essential functions of his job with or without reasonable accommodation for
a period of 90 consecutive days or for a period of 180 days in any one-year
period.

(c) “Good Reason” means any failure by the Company to cure a material breach of
its obligations under this Agreement within 15 business days after notice from
Executive describing the details of the breach with reasonable specificity, but
if the breach is not reasonably capable of being cured within 15 business days
despite reasonable good faith efforts by the Company (e.g., in the event of war,
fire, terrorist activity, an act of god, or other force majeure type event),
then the 15-business day cure period will been deemed to start on the date that
the force majeure event or other performance obstacle is resolved or otherwise
eliminated.

5.2 Termination for Cause or Without Good Reason. If during the Term the Company
terminates Executive’s employment for Cause or Executive terminates his
employment without Good Reason, Executive will be entitled to receive the
following payments and benefits and will not be eligible to receive any payments
or benefits under any Company severance or other similar plan or program:

 

  (1) any unpaid Base Salary and any accrued but unused vacation pay through the
date of termination; and

 

  (2) accrued benefits pursuant to the Company’s benefit plans and programs.

Subject to Section 8.11, the Company will pay the amounts described in (1) above
in a lump sum within 10 business days after the Termination Date (unless an
earlier date is required by law).

5.3 Termination Without Cause or for Good Reason.

(a) Subject to and contingent upon Executive’s compliance with this Section 5
and Sections 6 and 7, if during the Term the Company terminates Executive’s
employment without Cause or Executive terminates his employment for Good Reason,
Executive will be entitled to receive the following payments and benefits in
lieu of any payments or benefits to which Executive would otherwise be entitled
under any Company severance or other similar plan or program:

 

  (1) any unpaid Base Salary and any accrued but unused vacation pay through the
Termination Date;

 

4



--------------------------------------------------------------------------------

  (2) a pro rata bonus for the year of termination, calculated by multiplying
the Annual Bonus that would have been payable to Executive for the calendar year
in which the Termination Date occurs (determined as of the end of that calendar
year and payable if and when the Company pays annual bonuses to similarly
situated executives who remain employed by the Company) by a fraction, the
numerator of which is the number of days in the current calendar year through
the Termination Date and the denominator of which is 365;

 

  (3) an amount equal to two times Base Salary;

 

  (4) continued receipt of medical (subject to Section 4.5(b)), dental, vision,
basic life, and employee assistance coverage for 24 months after the Termination
Date, subject to payment by Executive of the employee cost of those benefits as
paid by active employees, but if while receiving benefits under this
Section 5.3(a)(4) Executive becomes employed by another employer who provides
one or more similar benefits, Executive will so notify the Company and the
benefits under the Company’s plan will automatically become secondary to those
provided under the new plan;

 

  (5) outplacement services substantially similar to those provided pursuant to
the terms of the Company’s severance plan; and

 

  (6) accrued benefits pursuant to the Company’s benefit plans and programs.

Notwithstanding anything to the contrary in this Agreement, the Company will
have no obligation to pay any amounts or provide any benefits described in this
Section 5.3(a) if Executive breaches any of his obligations under Section 6 or
7.

(b) Subject to Section 8.11, the Company will pay the amounts described in
Section 5.3(a)(1) within 10 business days after the Termination Date (unless an
earlier date is required by law).

 

5



--------------------------------------------------------------------------------

(c) Subject to Section 8.11, the Company will pay the amounts and provide the
benefits described in Sections 5.3(a)(2) through 5.3(a)(5) only after Executive
executes and delivers a general release in the form attached as Exhibit A (or
another form that is acceptable to the Company in its sole discretion)
(“Release”) that becomes irrevocable according to its terms, within the time
periods described below. The Company will pay the amount described in
Section 5.3(a)(2) in a lump sum and will pay the amount described in
Section 5.3(a)(3) in a series of equal installments over a period of 24 months
in accordance with the normal payroll practices of the Company. Within 45 days
after the Termination Date (the “Delivery Deadline”), Executive must deliver to
the Company either an executed Release or a notice stating that Executive has a
good faith, bona fide dispute regarding his employment or the termination of his
employment with the Company (“Dispute Notice”). If Executive delivers an
executed Release by the Delivery Deadline and does not subsequently revoke it,
the Company will pay the amount described in Section 5.3(a)(2) at the time that
bonuses are paid to similarly situated employees (on or before March 15 of the
year following the year in which the relevant services required for payment have
been performed). If Executive delivers an executed Release by the Delivery
Deadline and does not subsequently revoke it, the Company will pay the first
installment of the amount described in Section 5.3(a)(3) at the end of the
calendar month in which the 60th day after the Termination Date occurs (but, as
permitted by Section 409A of the Code, as defined in Section 8.12, the Company
may, in its sole discretion, make the first installment of that payment at the
end of the calendar month that in which the 30th day after the Termination Date
occurs). If Executive delivers a Dispute Notice by the Delivery Deadline, the
Company will, as permitted by Section 409A of the Code, pay the amounts
described in Sections 5.3(a)(2) and 5.3(a)(3) after the date that the dispute is
resolved and an executed Release is delivered and becomes irrevocable in
accordance with its terms (the “Resolution Date”). The Company will pay the
amount described in Section 5.3(a)(2) at the later of (i) within 30 days after
the Resolution Date, but in no event later than the end of the calendar year in
which the Resolution Date occurs, or (ii) the date that bonuses are paid to
similarly situated employees. The Company will pay the first installment of the
amount described in Section 5.3(a)(3) at the end of the calendar month that
follows the calendar month in which the Resolution Date occurs, but in no event
not later than the end of the calendar year in which the Resolution Date occurs.
Executive will be deemed to have waived the amounts described in Sections
5.3(a)(2) and 5.3(a)(3), and the Company will have no further obligation to pay
those amounts if (1) Executive fails to deliver either an executed Release or a
Dispute Notice by the Delivery Deadline, or (2) having so delivered an executed
Release, Executive revokes the Release and does not deliver a Dispute Notice by
the Delivery Deadline, or (3) having so delivered a Dispute Notice, the dispute
is not resolved, or (4) having so delivered a Dispute Notice, the dispute is
resolved and Executive fails to deliver an executed Release or revokes the
Release once delivered, or (5) having so delivered a Dispute Notice, the dispute
is resolved in a manner that terminates any further obligations under Sections
5.3(a)(2) and 5.3(a)(3).

5.4 Termination Due to Death or Disability. If during the Term Executive dies or
the Company terminates Executive’s employment on account of Executive’s
Disability, Executive or Executive’s legal representatives (as appropriate) will
be entitled to receive the following payments and benefits in lieu of any
payments or benefits to which Executive would otherwise be entitled under any
Company severance or other similar plan or program:

 

  (1) any unpaid Base Salary and any accrued but unused vacation pay through the
Termination Date;

 

  (2) a pro rata bonus for the year of termination, calculated by multiplying
the Annual Bonus that would have been payable to Executive for the calendar year
in which the Termination Date occurs (determined as of the end of that calendar
year and payable when the Company pays annual bonuses to similarly situated
employees) by a fraction, the numerator of which is the number of days in the
current fiscal year through the Termination Date and the denominator of which is
365, payable at the time that bonuses are paid to similarly situated employees;
and

 

  (3) accrued benefits pursuant to the Company’s benefit plans and programs.

 

6



--------------------------------------------------------------------------------

Subject to Section 8.11, the Company will pay the amounts in (1) above in a lump
sum within 10 business days after the Termination Date (unless an earlier date
is required by law), and the amount in (2) above when annual bonuses are paid to
similarly situated employees.

5.5 No Mitigation. The obligations of the Company to Executive that arise upon
the termination of his employment pursuant to this Section 5 will not be subject
to mitigation or offset.

5.6 Removal from any Boards and Positions. If Executive’s employment terminates
for any reason under this Agreement, he will be deemed to resign as applicable
(1) as a member of the Board, (2) as a member of the board of directors of any
of the Company’s subsidiaries or affiliates, (3) as a member of any other board
to which he has been appointed or nominated by or on behalf of the Company, and
(4) as an officer, as a member of any committee or team, and from any other
position with the Company or any of its subsidiaries or affiliates.

6. Nondisparagement. Except as required by law or order of a court or
governmental agency having jurisdiction or to report, in good faith, an
impropriety or financial wrongdoing affecting the business of the Company,
Executive will not at any time publish or communicate to any person or entity
any remarks, comments or statements concerning the Company, Cerberus Capital
Management, L.P., their parents, subsidiaries and affiliates, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns, that
disparage or impugn the character, honesty, integrity, morality or business
acumen or abilities in connection with any aspect of the operation of the
business of the individual or entity being disparaged.

7. Restrictions and Obligations of Executive.

7.1 Confidentiality.

(a) During the course of Executive’s employment under this Agreement, Executive
will have access to, certain trade secrets and confidential information relating
to the Company, its subsidiaries and its affiliates engaged in the Business as
defined in Section 7.3 (“Protected Parties”) that is not readily available from
sources outside the Protected Parties, including their customer, supplier and
vendor lists, contract terms, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data), business plans and strategies
(including acquisition and divestiture plans), environmental matters and other
regulatory matters and any other information, whether communicated orally,
electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their businesses
(collectively, “Confidential Information”). Confidential Information is one the
most valuable assets of the Protected Parties. The Protected Parties invested,
and continue to invest, considerable amounts of time and money in developing and
maintaining their Confidential Information, and any misappropriation or
unauthorized disclosure of Confidential Information in any form would
irreparably harm the Protected Parties. Executive acknowledges that Confidential
Information constitutes valuable, highly confidential, special and unique
property of the Protected Parties. Executive will hold in a fiduciary capacity
for the benefit of the Protected Parties all Confidential Information that is
obtained by Executive during Executive’s employment by the Company or its
subsidiaries and affiliates and that does not become public knowledge (other
than by acts by Executive or representatives of Executive in violation of this
Agreement). Except as required by law or an order of a court or governmental
agency with jurisdiction, Executive will not, during the period Executive is
employed by the Company or its subsidiaries and affiliates or at any time
thereafter, disclose any Confidential Information, directly or indirectly, to
any person or entity for any reason or purpose whatsoever, nor will Executive
use it in any way, except in the course of Executive’s employment with, and for
the benefit of, the Protected Parties or to enforce any rights or defend any
claims under this Agreement or under any other agreement to which Executive is a
party, provided that the disclosure is relevant to the enforcement of those
rights or defense of those claims and is only disclosed in the related formal
proceedings. Executive will take all reasonable steps to safeguard the
Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. Executive understands and agrees that Executive will
acquire no rights to any Confidential Information.

 

7



--------------------------------------------------------------------------------

(b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items containing
Confidential Information or related to the Business, as well as all customer
lists, specific customer information, compilations of product research and
marketing techniques of the Protected Parties, whether prepared by Executive or
otherwise coming into Executive’s possession, will remain the exclusive property
of the Protected Parties, and Executive may not remove any those items from the
premises of the Protected Parties except in furtherance of Executive’s duties
under this Agreement.

(c) While employed by the Company, Executive will promptly disclose to it and
assign to it Executive’s interest in any invention, improvement or discovery
made or conceived by Executive, either alone or jointly with others, that arises
out of Executive’s employment or his relationship with the Protected Parties. At
the Company’s request and expense, Executive will assist the Protected Parties
during the period of Executive’s employment under this Agreement and thereafter
in connection with any controversy or legal proceeding relating to the
invention, improvement or discovery and in obtaining domestic and foreign patent
or other protection covering the same.

(d) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of Executive’s employment for any reason, Executive
will promptly deliver to the Protected Parties, as applicable, all copies and
embodiments, in whatever form, of all Confidential Information in Executive’s
possession or within his control (including memoranda, records, notes, plans,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of that material.
If requested by the Company, Executive will provide the Company with written
confirmation that all required materials have been delivered to the Protected
Parties as provided in this Section 7.1(d).

7.2 Non-Solicitation or Hire. During the Term and for a period of two years
following the Termination Date (regardless of the reason for termination),
Executive may not directly or indirectly solicit or attempt to solicit or
induce, directly or indirectly, (1) any party who is a customer of the Protected
Parties or who was a customer of the Protected Parties at any time within the
previous 12 months, for the purpose of marketing, selling or providing to that
party any services or products offered by or available from the Protected
Parties and relating to the Business, or (2) any employee of the Protected
Parties or any person who was an employee of the Protected Parties at any time
within the 12-month period immediately prior to the Termination Date to
terminate that employee’s employment relationship with the Protected Parties in
order, in either case, to enter into a similar relationship (i) with Executive
or any entity by which Executive is employed or serves as an officer or
director, or (ii) with other person or entity in competition with the Business.

 

8



--------------------------------------------------------------------------------

7.3 Non-Competition. During the Term and for a period of two years following the
Termination Date (regardless of the reason for termination), Executive may not,
whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of the Protected Parties, organize, establish, own,
operate, manage, control, engage in, participate in, invest in, permit his name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any person or entity), or otherwise assist any person or
entity that engages in or owns, invests in, operates, manages or controls any
venture or enterprise that engages or proposes to engage anywhere in the world
in the business of manufacturing, selling or reselling (as a manufacturer,
distributor, converter, merchant, broker or otherwise) paper suitable for
printing or publication uses, whether coated or uncoated (including
supercalendered and newsprint), and regardless of fiber source (the “Business”).
Notwithstanding the foregoing, nothing in this Agreement will prevent Executive
from owning for passive investment purposes not intended to circumvent this
Agreement, less than 5% of the publicly-traded common equity securities of any
company engaged in the Business, so long as Executive has no power to manage,
operate, advise, consult with or control the competing enterprise and no power,
alone or in conjunction with other affiliated parties, to select a director,
manager, general partner, or similar governing official of the competing
enterprise other than in connection with the normal and customary voting powers
afforded Executive in connection with any permissible equity ownership.

7.4 Property. Executive acknowledges that all originals and copies of materials,
records and documents generated by him or coming into his possession during his
employment by the Company, whether tangible or electronic, are the sole property
of the Protected Parties (“Company Property”). During the Term, and at all times
thereafter, Executive may not remove, or cause to be removed, from the premises
of the Protected Parties copies of any Company Property, except in furtherance
of his duties under the Agreement. At the Termination Date, or upon request of
the Company at any time, Executive will promptly deliver to the Company all
Company Property and all copies of Company Property in his possession or
control.

7.5 Remedies and Specific Performance. Executive acknowledges that a breach or
threatened breach of any of the restrictions in this Section 7 will result in
irreparable and continuing damage to the Protected Parties for which there may
be no adequate remedy at law and agrees that the Protected Parties will be
entitled to equitable relief, including specific performance and injunctive
relief as remedies for the breach or threatened or attempted breach. Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
Executive or the entry of any other court order against Executive prohibiting
and enjoining him from violating, or directing him to comply with this
Section 7. These remedies will be in addition to all other remedies, including
damages, available to the Protected Parties for a breach or threatened or
attempted breach of this Agreement. In addition, without limiting the Protected
Parties’ remedies for any breach of any restriction on Executive in this
Section 7, except as required by law, Executive will not be entitled to any
payments set forth in Section 5.3 if Executive breaches the covenants applicable
to Executive contained in this Section 7.

 

9



--------------------------------------------------------------------------------

8. Other Provisions.

8.1 Notices. Any notice or other communication required or which may be given
under this Agreement must be in writing and may be delivered personally or by
courier, telegraphed, sent by facsimile transmission, or sent by certified,
registered or express mail, postage prepaid, and will be deemed given when
actually received at the following addresses or at any other address that either
party may notify the other:

 

If to the Company:    If to Executive:

NewPage Corporation

8540 Gander Creek Drive

Miamisburg, OH 45342

Attention: Chief Executive Officer

  

Executive’s home address

reflected in the Company’s records.

With a copy to:   

Douglas K. Cooper

NewPage Corporation

8540 Gander Creek Drive

Miamisburg, OH 45342

Telephone: (937) 242-9339

Fax: (937) 242-9459

  

8.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements, written or oral, with respect to the subject matter of this
Agreement.

8.3 Representations and Warranties by Executive. Executive represents and
warrants that he is not a party to or subject to any restrictive covenants,
legal restrictions or other agreements in favor of any entity or person that
would in any way preclude, inhibit, impair or limit Executive’s ability to
perform his obligations under this Agreement, including non-competition,
non-solicitation, or confidentiality agreements.

8.4 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions of this Agreement
may be waived only by writing signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege under this Agreement will operate as a waiver of
that right, power or privilege, nor will any waiver of a right, power or
privilege on a particular occasion preclude exercise of that right, power or
privilege on a different occasion the exercise of any other right, power or
privilege under this Agreement. This Agreement may be modified to the minimum
extent necessary, as agreed upon by the Company and Executive, to comply with
the requirements of Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

8.5 Governing Law and Venue. This Agreement will be governed and construed in
accordance with Ohio law applicable to agreements made and not to be performed
entirely within Ohio, without regard to conflicts of laws principles. The
parties agree irrevocably to submit to the exclusive jurisdiction of the federal
courts or, if no federal jurisdiction exists, the state courts, located in
Dayton, Ohio, for the purposes of any suit, action or other proceeding brought
by any party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any suit, action, or proceeding, any claim that he or
it is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by the above-named courts. In addition,
the parties irrevocably agree to the waiver of a jury trial.

8.6 Assignment. This Agreement, and the rights and obligations under this
Agreement, may not be assigned by either party without written consent signed by
the other party, except that the Company may assign its rights and/or
obligations in this Agreement to the successor of the business of the Company.

8.7 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument.

8.8 Interpretation. The headings in this Agreement are for convenience of
reference only and will not limit or otherwise affect the meaning of terms
contained in this Agreement. As used in this Agreement, “including” means
“including without limitation.”

8.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void,
unenforceable or against public policy for any reason, the remainder of the
terms, provisions, covenants and restrictions of this Agreement will remain in
full force and effect. Executive acknowledges that the restrictive covenants
contained in Section 7 are a condition of this Agreement and are reasonable and
valid in temporal scope and in all other respects.

8.10 Judicial Modification. If any court determines that all or part of a
covenant in Section 7 is invalid or unenforceable, the remainder of Section 7
will not be affected and will be given full effect, without regard to the
invalid portion. If any court determines that all or part of a covenant in
Section 7 is invalid or unenforceable because of the geographic or temporal
scope of that covenant, the parties desire that the court reduce the scope to
the minimum extent necessary to make the covenant valid and enforceable.

8.11 Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due under this Agreement, the amount of
withholding taxes due any federal, state or local authority in respect of that
benefit or payment and to take any other action as may be necessary in the
opinion of the Company or other payor to satisfy all obligations for the payment
of withholding taxes. To the extent that any of the benefits or payments
provided to Executive pursuant to this Agreement result in taxable income to
Executive, Executive understands and acknowledges that he is solely responsible
for the payment of any resulting taxes.

 

11



--------------------------------------------------------------------------------

8.12 Section 409A. This Agreement and all compensation derived therefrom are
intended to either be exempt from, or comply with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder (“Code”). Accordingly,
notwithstanding any other provision of this Agreement, the provisions of this
Agreement will be interpreted consistent with the preceding sentence. By way of
illustration, to the extent required to comply with the requirements of
Section 409A of the Code, the words “termination of employment” or words or
phrases to similar effect in this Agreement will mean Executive’s “separation
from service” within the meaning of Section 409A of the Code. Notwithstanding
any provision of this Agreement to the contrary, any payments provided under
Sections 5.3(a)(2) and 5.3(a)(3) upon the separation from service of a
“specified employee” (within the meaning of Section 409A of the Code and the
Company’s policy, if any, for identifying specified employees), will be paid no
earlier than the first business day of the seventh month after such specified
employee’s separation from service, together with interest from the date of
separation from service to the date of payment at the applicable federal rate
under Section 7872(f)(2)(A) of the Code in effect on the date of separation from
service. Further, to the extent that any in-kind benefit or reimbursement
provided under this Agreement constitutes nonqualified deferred compensation,
(i) the amount of any such in-kind benefit or reimbursement to which Executive
may be entitled during a calendar year will not affect the amount to be provided
in any other calendar year, (ii) any such benefit or reimbursement will not be
subject to liquidation or exchange for another benefit, and (iii) any such
reimbursement will be paid no later than the last day of the calendar year
following the taxable year in which the reimbursable expense, if any, was
incurred.

The Company and Executive, intending to be legally bound, have executed this
Agreement as of the date shown above.

 

EXECUTIVE

    NEWPAGE CORPORATION

/s/ E. Thomas Curley

    By:  

/s/ Mark A. Suwyn

E. Thomas Curley     Name:  

Mark A. Suwyn

    Title:  

Chairman

 

12



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GENERAL RELEASE

THIS GENERAL RELEASE (“Release”) is made by E. THOMAS CURLEY (“Executive”) as of
                    , 20     (“Effective Date”), in favor of NEWPAGE CORPORATION
(“Company”) the other COMPANY RELEASED PARTIES described below. For good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Executive covenants and agrees as follows:

1. Subject to Section 2 below, Executive, individually and on behalf of his
heirs, executors, administrators, representatives, agents, attorneys and assigns
of every kind, hereby irrevocably, fully, unconditionally and forever releases,
discharges and holds harmless, to the fullest extent permitted by applicable
law, the Company and its affiliated companies, parents, subsidiaries,
predecessors, successors, assigns, divisions, related entities and all of their
respective past and present employees, officers, directors, trustees,
shareholders, members, partners (as applicable), agents, investors, attorneys
and representatives (collectively “Company Released Parties”), from and against
any and all manner of claims, actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, demands
and losses of any kind or nature whatsoever (based on any legal or equitable
theory, whether contractual, common law, statutory, federal, state, local or
otherwise, including without limitation any claims for attorneys fees or costs),
whether known or unknown, that Executive has or may hereafter have against the
Company Released Parties or any of them arising out of or by reason of any
cause, matter or thing whatsoever from the beginning of the world until and
through the effective date of this Release directly or indirectly related to or
arising out of Executive’s past or present business relationships with the
Company Released Parties, including without limitation any and all matters
relating to Executive’s employment and termination of employment with the
Company and its subsidiaries or affiliates, and all matters arising under any
federal, state or local statute, rule or regulation or principle of contract law
or common law, the Age Discrimination in Employment Act of 1967, 29 U.S.C.
§ 621, et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et
seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.,
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.,
the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq. and applicable labor and employment
laws of the states of New York and Ohio (collectively “Claims”).

2. Notwithstanding Section 1 above, this Release will not apply to, and
Executive will retain, any Claims arising from (i) Executive’s rights and the
Company’s obligations under Section 5 of the Employment Agreement between the
Company and Executive, dated as of February 10, 2010 (the “Employment
Agreement”), (ii) Executive’s rights and NewPage Group Inc.’s obligations under
the Non-Qualified Stock Option Agreement between NewPage Group Inc. and
Executive dated as of February 10, 2010, (iii) Executive’s right to
indemnification and defense pursuant to the charter documents and bylaws of the
Company or any Company Released Party and pursuant to the Director and Officer
Indemnification Agreement between NewPage Holding Corporation and Executive
dated as of February 10, 2010, and (iv) under any insurance coverage available
to Executive under any director’s and officer’s insurance policy or similar
policy maintained by the Company or any Company Released Party.



--------------------------------------------------------------------------------

3. Without limiting the foregoing, and for avoidance of doubt, Executive
understands and agrees that by signing this Release:

(a) Executive is specifically and voluntarily waiving, releasing and forever
giving up any and all claims that Executive may have against the Company
Released Parties for illegal discrimination or retaliation or any kind or
nature, including without limitation those based on my age, sex, race, color,
religion, national origin, citizenship, veteran status, sexual orientation,
disability and/or handicap, whether for tort, breach of express or implied
employment contract, wrongful discharge, intentional infliction of emotional
distress, defamation, or injuries incurred on the job or as a result of my loss
of employment or otherwise;

(b) Executive is specifically and voluntarily waiving, releasing and forever
giving up any and all Claims that Executive may have against the Company
Released Parties for breach of contract, severance pay or separation pay,
vacation pay, holiday pay, breach of promise, wrongful discharge, unjust
dismissal, whistle-blowing, breach of fiduciary duty, breach of the implied
covenant of good faith and fair dealing, defamation, wrongful denial of
benefits, intentional or negligent infliction of emotional distress, negligence
and any other intentional torts; and

(c) Executive is specifically and voluntarily waiving, releasing and forever
giving up all Claims described in this Release through and including the
Effective Date, including without limitation any alleged injuries or damages
suffered at any time after the Effective Date by reason of the continued effects
of alleged discriminatory acts or other conduct that occurred on or before the
Effective Date.

4. Executive promises and agrees that, from and after the Effective Date,
Executive will not, either individually or with any other person or entity,
commence, maintain, prosecute, participate as a party, or permit to be filed by
any other person or entity on my behalf, any action, charge, lawsuit, complaint
or any administrative, arbitral, judicial or other proceeding with any
governmental agency, or against Company Released Party with respect to any of
the Claims released by Executive pursuant to Section 1 above. Executive
understands that this Section 4 bars Executive from initiating legal action only
to the fullest extent such a prohibition is valid under law. In addition,
Executive agrees that, from and after the Effective Date, and to the fullest
extent permitted under applicable law, Executive will not voluntarily
participate or assist in any judicial, administrative, arbitral or other
proceedings of any nature or description against Company Released Parties
brought by or on behalf of any administrative agency or any executives or former
executives of the Company other than pursuant to a valid judicial subpoena or
court order. If any person or entity brings a Claim released under this Release
on Executive’s behalf, Executive will waive any right to recovery under that
Claim and will use commercially reasonable efforts to cooperate with Company
Released Parties to have the claim dismissed.

5. Executive acknowledges that he has been given the opportunity to review and
consider this Release for 21 days from the date he received a copy. If Executive
elects to sign before the expiration of the 21 days, Executive acknowledges that
he will have chosen, of his own free will without any duress, to waive his right
to the full 21 day period.

 

2



--------------------------------------------------------------------------------

6. Executive may revoke this Release after signing it by delivering written
notice to the Secretary of the Company within seven days after the signing date
shown below (the “Revocation Period”). This Release, provided it is not revoked,
will be effective on the day after the end of the Revocation Period. If
Executive so revokes this Release, then the parties will automatically return to
the status quo existing immediately prior to the revocation, there will be no
obligation on the part of the Company or any other Company Released Party to pay
or provide the compensation described in Section 5 of the Employment Agreement,
and Executive will repay to Company any monies and return any other
consideration previously paid or provided to Executive under Section 5 of the
Employment Agreement.

7. Executive acknowledges that he has been advised to consult with an attorney
prior to signing this Release.

8. Executive is signing this Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this Release of his
own free will without any duress, being fully informed and after due
deliberation. Executive voluntarily accepts the consideration provided to him
for the purpose of making full and final settlement of all claims referred to
above.

9. Executive acknowledges that he has not relied on any representations or
statements not set forth in this Release. Executive will not disclose the
contents or substance of this Release to any third parties, other than his
attorneys, accountants, or as required by law, and Executive will instruct each
of the foregoing not to disclose the same.

10. This Release will be governed by and construed in accordance with Ohio law.
If any provision in this Release is held invalid or unenforceable for any
reason, the remaining provisions will be construed as if the invalid or
unenforceable provision had not been included.

11. Executive understands and agrees that each of the individuals and entities
identified as Company Released Parties in Section 1 of this Release are intended
third-party beneficiaries of the releases and undertakings conveyed by Executive
in this Release, and that each such third-party beneficiary will have the right
to enforce the terms and conditions of this Release directly, in its own name
and its own right, to the fullest extent that that right is afforded to the
Company under this Release.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS DOCUMENT

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executive, intending to be legally bound, has executed and delivered this
Release effective as of the Effective Date.

 

EXECUTIVE:

 

E. Thomas Curley Date Signed:                     , 20    

 

3